DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 17, 2020.
Claims 1 – 20 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on November 13, 2020, and December 1, 2020, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 recites the limitation that the bonds are spaced apart on either side of the elastomeric strand “a distance less than an untensioned diameter of the elastomeric strand.” As the strand is not claimed to be in the tensioned state, it is unclear how the bonds can be provided on either side of the strand when the spacing is less than the untensioned diameter. 
Claims 2 – 7, 9 – 15, and 17 - 20 are rejected as being dependent on claims 1, 8 and 16.
Claim 3 recites the limitation that the bonds each comprise a shape. It is unclear if the shape is directed to each bond individually or the bonds collectively.
For examination purposes, the claim is interpreted to encompass either limitation.
Claims 6 and 7 recite the limitations “comprising the elastomeric strand at least one straight portion” and “comprising the elastomeric strand at least one arcuate portion.” It is unclear what is intended by the claim as the verbiage is unclear, and therefore it is unclear what relationship is intended between the elastomeric strand at the straight or arcuate portions.
For examination purposes, the claims are interpreted as “comprising the elastomeric strand in at least one arcuate/straight portion.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8 - 10, 13, 15 - 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popp (US6635041) in view of LaVon (US20190070042).
As per claims 1, 8, 9, 16, 19, and 20 Popp teaches:
An elasticated material comprising a first substrate layer, a second substrate layer, and elastomeric strand disposed between the first substrate layer and the second substrate layer, a plurality of bonds bonding the first substrate layer to the second substrate layer 58 being bonded to the outer cover 40 and the bodyside liner 42 at the same time… The leg elastic members 58 are essentially sandwiched between the outer cover and the bodyside liner 42.” In Column 10, Lines 22 – 25, the leg elastic members are defined as containing suitable elastic materials including strands or ribbons of natural rubber, synthetic rubber or thermoplastic polymers.)
Wherein the elastomeric strand comprises at least one straight portion, the “first lateral region” of claim 8 and at least one arcuate portion, the “second lateral region” of claim 8 (As shown in Fig. 3, the elastic strands 58 are straight in the central portion and form arcuate portions in regions 74 and 76.)
Popp teaches that “[h]igh gasketing pressure is desirable in the crotch region 26 of the absorbent garment 20 to provide leakage protection, while lower pressure is often desirable in the front area 74 of the leg openings 52 and/or the back area 76 of the leg openings away from the crotch region 26 for greater comfort” (Column 7, Lines 39 – 44). Greater tension provides greater gasketing pressure (Column 8, Lines 6 – 8) and variations in tension can be achieved by varying density of ultrasonic bonds (Column 8, Lines 26 – 29). However, Popp does not specifically teach:
A first bond and second bond disposed along the at least one straight portion of the elastomeric strand wherein the first and second bonds are separated by a distance less than an un-tensioned diameter of the elastomeric strand
A third and fourth bond being disposed along the at least one arcuate portion of the elastomeric strand and spaced apart at a distance greater than an un-tensioned diameter of the elastomeric strand.
LaVon teaches elastomeric laminates that may be used for disposable absorbent article components (Abstract). These elastomeric laminates comprise bonds surrounding the elastomeric strands wherein the void space of the bond is less than the cross sectional area of the relaxed elastic strand so that the elastic strands become dimensionally locked in place upon release of elastic tension ([0246]).  La Von further teaches:
A first bond and second bond disposed along the at least one straight portion of the elastomeric strand wherein the first and second bonds are separate by a distance less than an un-tensioned diameter of the elastomeric strand ([0246]: “It is important that the cross-sectional area of the void space of the bond is less than the cross-sectional area of the relaxed elastomeric strands”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bond spacing with a distance less than an un-tensioned diameter of the elastomeric strand in the straight portion of the elastomeric strand. One of ordinary skill would have been motivated to make this modification because LaVon teaches that this size bond spacing locks the elastic strands in place upon release of elastic tension ([0246)], which would provide the increased gasketing pressure in the crotch region of the diaper as desired by Popp.
Additionally, Popp teaches that variations in elastomeric strand tension can be achieved by varying the bond density, (Column 8, Lines 26 – 29), and Popp teaches that lower pressure is desirable in the front and back portions for greater comfort (Column 7, Lines 39 – 44).  It would have been obvious to vary the spacing of the bonds, such that they are spaced apart at a distance larger than an untensioned diameter of the elastomeric strand for the lower tensioned areas of Popp, as LaVon teaches that when the bond spacing is less than the cross sectional area of the 
Regarding claims 2, 10, and 17, as the bonds comprise a first and second area, and the area is not further defined, the invention of the prior art combination appears to inherently comprise any area comprising the third and fourth bonds that is smaller than a selected area comprising the first and second bonds.
Regarding claims 5 and 15, the elasticated material of Popp is bonded ultrasonically and thus does not include adhesive.
Regarding claims 6 and 13, as the bond spacing in the straight portion (the first lateral region) is smaller than the bond spacing of the arcuate portion (the second lateral region), a chosen region, a such as the region immediately to the sides of the elastomeric strands would include at least two bonds in the straight portion and the same region immediately to the sides of the elastomeric strand would not include two full bonds, and it would naturally follow that the average percent bonded area in the straight portion is greater than the average percent bonded area in the arcuate portion.
As per claims 3, 4, 11, 12, and 18, Popp does not teach:
The two sets of bonds having different bond shapes, particularly where the shape of the bonds in the arcuate region is round and the shape of the bonds in the straight region is polygonal.
LaVon teaches that the bonds joining the first and second substrate layers with the elastic strands between may include discrete bonds sites of many shapes or patterns including circles, . 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Popp (US6635041) and LaVon (US20190070042) as applied to claims 1, 2, 5, 6, 8 - 10, 13, 15 - 17, 19 and 20 above, and further in view of Takeuchi (US20190167487).
As per claims 7 and 14, Popp and LaVon teach all the limitations of claims 1 and 8. While Popp and LaVon suggest a variation of bond density in different areas of diapers, they do not specifically teach:
An average percent bonded area within the straight potion (first lateral region) is between about 5% bonded area and about 20% bonded area and the average percent bonded area within a region of the arcuate portion (second lateral region) is between about 1% bonded area to about 10% bonded area.
Takeuchi teaches a stretchable elastic film interposed in a stretched state between a first and second sheet layer (Abstract). Takeuchi teaches that the average percent bonded area in stretchable regions of an elastic film is 1.8% to 22.5%. ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the material of the prior art combination, and adjusting and varying the average percent bonded areas, such as within the claimed ranges, as taught by Takeuchi, motivated by the desire to form a stretchable material which is bonded in a bonded area percent known in the art as being predictably suitable for elasticated materials. 
Response to Amendments
Applicant’s amendments to the specification and drawings, filed on December 17, 2020 have been entered.
Applicants submission of replacement drawings and amendments to the specification, filed December 17, 2020, caused the withdrawal of the objection to the drawings under 37 CFR 1.84(p)(5) as set forth in the office action mailed August 17, 2020.

Response to Arguments
Applicant’s arguments, see Page 10, Paragraph 2, filed December 17, 2020, with respect to the rejection of claims 8 and 10 - 12  have been fully considered and are persuasive.  The rejection of claims 8 and 10 - 12 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed September 18, 2020 has been withdrawn. 
Applicant's remaining arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Applicant argues that the phrase “bonds are spaced apart on either side of the elastomeric strand a distance less than an untensioned diameter of the elastomeric strand” is definite because page 7, line 25 through page 8, line 17 discloses on exemplary way in which bonds may be formed as claimed. Examiner respectfully disagrees. It is unclear how the bonds can be both on either side of the elastomeric strand and spaced a distance less than an untensioned diameter of the elastomeric strand when the strand is not claimed to be in a tensioned state. Examiner further notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that the phrases “wherein the third bond and the fourth bond each comprise a shape” and “wherein the first bond and the second bond each comprise a shape” is definite. Examiner respectfully disagrees. As written, it is unclear whether the third bond and the fourth bond collective comprise a shape, or each third bond and each fourth bond comprise a first shape and each first bond and each second bond comprise a second shape.
Applicant argues that the phrases “comprising the elastomeric strand at least one straight portion” and “comprising the elastomeric strand at least one arcuate portion” is definite because claim 1 recites “wherein the elastomeric strand comprises at least one straight portion and at least one arcuate portion.” Examiner respectfully disagrees. The claim is not written “comprising the at least one arcuate/straight portion of the elastomeric strand.” As written, there is no relation between the clauses “the elastomeric strand” and “at least one arcuate portion” and therefore it is unclear what is within the scope of the claim.
Applicant argues that there is no evidence that the bonding method of LaVon has an appreciable effect on the tension level of the elastomeric strand such that the bonds “would provide the increased gasketing pressure in the crotch region of the diaper as desired by Popp.” Examiner respectfully disagrees. LaVon clearly provides motivation for spacing the bonds within the claimed spacing. The burden is on Applicant to show that the spacing does not provide the desired effects.
Applicant argues that LaVon teaches unitary bonded regions, which is distinct from the plurality of bonds claimed and that if one were to vary the density of unitary bonds, one would not vary the bond spacing as claimed by the spacing of adjacent unitary bonds. Examiner respectfully disagrees.  Popp is provided as a primary reference to teach both a plurality of bonds and the variation of bond spacing.  LaVon provides motivation to space bonds less than an 
Applicant argues that with respect to claims 6 and 13, there is no discussion of which parts of the prior art constituted the “straight portion” or the “arcuate portion.” Exminer respectfully disagrees. In Paragraph 20 of the above office action, it is noted which regions of Fig. 3 of Popp are interpreted as being the “straight” and “arcuate” portions.
Applicant argues that there is nothing in Popp or LaVon that would lead one or ordinary skill in the art to differentiate bond shapes along a straight portion of an elastomeric strand and an arcuate portion of the same elastomeric strand. Examiner respectfully disagrees. LaVon teaches a plurality of bond shapes which are all functionally equivalent and predictably suitable for use in bonding and thus it would have been obvious to one of ordinary skill in the art to select any of the taught bond shapes. Furthermore, the claims as written only require that the bonds “comprise” a shape, which is an open limitation and is not seen to specify any particular shape. Any shape bond can be interpreted as comprising a near-infinite number of smaller shapes within it.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789